Title: To Alexander Hamilton from George Washington, 11 December 1793
From: Washington, George
To: Hamilton, Alexander



Philadelphia 11th. Decr. 1793.
Dear Sir,

I was led the other day to reflect, whether I had ever put into your hands the last, as well as the first letter, which A. G. Frauncis wrote to me concerning the Warrants. Finding no trace of any remarks from you to me, I take it for granted, that I omitted to do with respect to the last, what I had done with respect to the first. But being uncertain, how far the new matter, which is suggested, may be thought worthy of your attention, I have concluded to forward it to you; and when you have read it, you will return it to
Dear Sir   Yours sincerely

Go: Washington
Colo. HamiltonSecy. of the Treasury

